Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 1 of 18



                             UNITED STATES DISTRICT CO URT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CA SE N O .18-cv-80359-D M M

   BR AH M A N PA RTNER S Il,L.P.;
   BR AHM AN PAR IN ERS 1IlsL.P.;
   BRA HM AN PAR TNERS 11O FFSH OR E,
   LTD .;BRAHM AN W STITUTION A L
   PARTNERS,L.P.;BRAHM AN C.P.F.
   PA RTNERS,L.P.;BR AH M A N
   PA RIN ERS,L.P.;BRAH M AN
   PA RTN ER S 1V,L.P.;BRAH M A N
   PARTNERSIV (CAYMAN)LTD.;andBH
   INVESTM ENTS FUN D,L.L.C.,

         Plaintiffs,



   ocw Ex FINANCIAL cor oltv lox
   wILLIAM ERBEY,andRONALDFAZS,
          Defendants.
                                           /

      ORDER GR ANTING IN PART AND DENYING IN PART M OTION TO DISM ISS

          THIS CAUSE comes before the Courtupon Defendants Ocwen Financial Com oration

   (û1Ocwen''),W illinm Erbey (ûtErbey''),andRonaldFaris's(ûTa.
                                                              ris'')M otiontoDismiss,filedM ay
   22,2018. (DE 35). A11ofthe Plaintiffs submitted a response in opposition to Defendants'
   M otiontoDismisson June 15,2018. (DE 38). Defendantsrepliedon Jtme26,2018. (DE 39).
   Pursuantto thePrivateSectuitiesLitigation Reform Actof1995 (kTSLRA''),15 U.S.C.j78u-
   4(b)(3)(B),this case has been stayed and a1lpretdaldeadlines have been vacated pending
   resolution ofthisM otion to Dismiss.(DE 37). Forthe reasonssetforth below,Defendants'
   M otion is granted in partand denied in part.
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 2 of 18




         1.     BACK GRO UND
         DefendantOcwen was fotmded by DefendantErbey in 1988 and is one of the largest

   mortgageloan servicersin the United States. (DE 1!! 35,43). Ata11timesrelevantto this
   lawsuit,Defendant Erbey was the Executive Chainnan of Ocwen and Defendant Faris was

   Ocwen'sChiefExecutiveOffcer.(DE 35at3).
         Since atleast2009,Ocw en has been spinning offcertain ofits business segm entsinto

   four purportedly independent companies:Altisource Solutions S.A.(lkAltisource Solutions'),
   Home Loan Servicing Solutions, Ltd., Altisource Residential Corporation (çlAltisolzrce
   Residential'),andAltisourceAssetM anagementCorporaticm (llAltisourceAssef')(collectively,
   theisRelated Companies''). (DE 1!! 47-52). AstheRelated Companieswere created,Erbey
   received significant equity stakes in each of them and, while maintaining his position as

   ExecutiveChairmanatOcwen,becameChairmanofa11ofthem.(1d.!47).Aftereach Related
   Com pany was spun off from Ocwen, Ocwen continued to do business with the Related

   Company. By 2012,Ocwen licensed loan servicing teclmology from Altisource Solutions,hired

   asitsexclusive insuranceagency asubsidiary ofAltisource Solutions,sold non-performingloans

   to AltisourceResidential,and signed a fifteen-yearassetmanagem entagreem entwith Altisource

   Asset.(1d !!48-52).
          Ocwen grew rapidly between 2010 and 2013,acquiring,forexample,Goldm an Sach's

   andM organ Stanley'smortgageservicingbusinesses.(1d !58). Onesuch purchasewasof1.74
   billion loansfrom ResidentialCapital,LLC (the k:ll.
                                                     escap''loansl. (1d.! 59). Ocwen'srapid
   grow th led to increased regulatory oversight. In 2011, the N ew Y ork State Departm ent of

   Financial Services (the IQNYDFS'') required Ocwen to enter into an agreement governing
   Ocwen'smortgageservicingpractices(the1:2011NYDFSAgreemenf').(f#.!62).ln2012,the
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 3 of 18



   NYDFS discovered thatOcwen had violated the 2011N YDFS Agreem entand required Ocwen

   toretainacompliancemonitortoreview Ocwen'ssenicingpracticesforatwr-yearperiod.(1d
   !63).M oreover,theRescap loanspurchased byOcwen weresubjecttotheNationalMortgage
   Settlement((tNM S'')withtheConsumerFinanceProtection Bureau(LûCFPB'') whichmeantthat
   Ocwenhadtoadheretothesenicingstandardssetforth in theNM S.tf#.!!64-65).
          Plaintiffs Brnhm an Partners I1, L.P., Brahnm Partners 111, L.P., Braham Partners 11

   Offshore, Ltd., Braham lnstitutional Pm ners, L.P., Brahnm C.P.F. PM ners, L.P., Braham

   Partners 1V, L.P.,Braham Partners IV (Cayman),Ltd.,and BH Investment Fund,L.L.C.
   (collectively,ûtBraham Partners'')areinvestmentfundsmanaged byacommonadvisor.(1d !3).
   Plaintiffspurchased significantamotmtsofOcwen stockin 2013.(1d !5).Plaintiffsallegethat
   their purchases of Ocw en stock w ere m ade in reliance on m aterialm isstatem ents or om issions

   m ade by Defendants regarding Erbey's involvement in the Related Companies, Ocwen's

   disclosure controls and procedures,and Ocwen's compliance with its regulatory obligations.

   Plaintiffs'Complaintpleads fives causes ofaction againstDefendants:(1) violations by all
   DefendantsofSection 10(b)oftheSecuritiesExchangeActand Rule 10b-5,(2)violationsbya11
   DefendantsofSection 18 oftheSecuritiesExchangeAct,(3)violationsofSection 20(a)ofthe
   Securities Exchange Act by Defendants Erbey and Faris, (4) common 1aw fraud by a11
   Defendants,and(5)negligentmisrepresentationbya1lDefendants.
          ll.    LEG AL STA N DA R D

                 A. Pleading standards

          A motiontodismissunderRule 12(b)(6)challengesthelegalsufficiency ofacomplaint.
   Fed.R.Civ.P.12(b)(6). W hen reviewing amotiontodismiss,acourtmustview thecomplaint
   in the lightm ostfavorable to the plaintiffand m usttake the factualallegations stated therein as
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 4 of 18




   true.Erickwn v.Pardus,551U.S.89,93 (1997);Brooksv.Blue Cross(f BlueShield ofFla.,
   Inc.,116F.3d 1364,1369(11th Cir.1997).
          W hen assessing the sufficiency of a complaint's factualallegations,a courtneed not

   demandperfectclarity.AccordingtoRule8(a),acomplaintneedonlycontain ûûashortandplain
   statementoftheclaim showing thatthepleaderisentitled to reliefin orderto give the defendant

   fair notice of what the claim is and the grounds upon which itrests.'' BellAtlantic Corp.v.

   Twombly,550 U.S.544,555 (2007)(quotations omittedl;Fed.R.Civ.P.8(a). Thisstandard
   does,however,require more than bare allegations orconclusions by the plaintiff The factual

   assertionsmustbe sufficientCtto raisea rightto reliefabove the speculative level.''BellAtlantic

   Corp.,550U.S.at555(citationomitted).tlDismissalisappropriatewhereitiscleartheplaintiff
   can proveno setoffacts in supportofthe claim sin the complaint.'' M arshallC/.p.Bti ofEduc.

   v.MarshallC@.Gas.Dist,992F.2d 1171,1174(11th Cir.1993).
          In addition to thepleading standards underRule 8(a),fraud claimsmustalso meetthe
   specialpleadingrequirementsunderRule9(b),whichstatesthat,dtliln allegingfraudormistake,
   a party muststate with particularity the circum stances constituting fraud orm istake.'' Fed.R.

   Civ.P.9(b).A complaintalleging fraud mustthereforesetforth tû(1)preciselywhatstatements
   oromissionsweremadein which documentsororalrepresentations;(2)thetime and placeof
   each such statementand the person responsible formaking (or,in the case ofomissions,not
   mnking)them;(3)the contentof such statements and the manner in which they misled the
   plaintiff;and(4)whatthedefendantobtainedasaconsequenceofthefraud.''Findn atlnvestor
   Group v.Findlyhat.com,658F.3d 1282,1296(11thCir.2011).Rule9(b)'sheightenedpleading
   requirements apply to any cause ofaction for fraud,so Plaintiffs mustmeetthe Rule 9(b)




                                                 4
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 5 of 18




   standardfora1loftheircausesofaction.Failureto satisfytheRule9(b)pleadingstandardsisa
   ground fordism issal. 1d.

          Private securities fraud claim s m ust additionally m eetthe heightened pleading standard

   ofthePSLRA. 15U.S.C.j78u-4(b).ThePSLRA mandatesthatin any privateactionbrought
   underthe SecuritiesExchangeActof 1934,15 U.S.C.j78a etseq.(theûtsecuritiesExchange
   Act''),in whichtheplaintiffallegesthatthedefendantmadeamaterialmisstatementoromission
   of fact,tlthe com plaint shallspecify each statem entalleged to have been m isleading,the reason

   or reasons why the statem ent is m isleading, and, if an allegation regarding the statem ent or

   om ission ism ade on information and belief,the com plaintshall state w ith particularity allfacts

   on whichthatbeliefisfonned.'' 1d.j78u-4(b)(1). Additionally,tûin anyplivateaction arising
   under(theSecuritiesExchangeActjin which theplaintiffmay recovermoneydnmagesonly on
   proofthatthe defendantacted w ith a particular state ofm ind,the com plaintshall,w ith respectto

   each actor om ission alleged to violate this chapter,state w ith particularity facts giving rise to a

   stronginferencethatthedefendantacted withtherequired stateofmind.'' f#.j78u-4(b)(2)(A).
   The PLSRA also dictates that private actions brought under the Securities Exchange A ct m ust

   allege loss causation, tûthatthe act or om ission of the defendant alleged to violate this chapter

   causedthelossforwhichtheplaintiffseekstorecoverdnmages.''Id.j78u-4(b)(4).
                  B. Substantive claim s

          The Complaintpleads fives causesofaction againstDefendants:(1)violationsby all
   DefendantsofSection 10(b)oftheSecuritiesExchangeActandRule 10b-5,(2)violationsbya1l
   DefendantsofSection 18ofthe SecuritiesExchangeAct,(3)violationsofSection 20(a)ofthe
   Secudties Exchange Act by Defendants Erbey and Faris, (4) common 1aw fraud by all
   Defendants,and(5)negligentmisrepresentationbyallDefendants.
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 6 of 18




          Section 10(b)ofthe Securities Exchange Act forbids the use ofany manipulative or
   deceptive device in connection w ith the purchase orsale ofarly security in contravention ofrules

   and regulations prescribed by the U.S.Securities and Exchange Commission (û$SEC'').
   U.S.C.j78j(b). Rule 10b-5 makesitunlawfulforanyperson ûtgtlomakeanyuntnze statement
   of a m atedalfact or to om it to state a m aterial fact necessary in order to m ake the statem ents

   m ade,in the lightofthe circum stances underw hich they w ere m ade,notm isleading.'' 17 C.F.R .

   j240.10b-5(b). ûû'
                    l-o stateaclaim underj 10(b)and Rule 10b-5,a plaintiffmustallege:(1)a
   material misrepresentation or omission'
                                         ,(2) made with scienter;(3) a colmection with the
   purchaseorsaleofasecurity;(4)relianceonthemisstatementormission'
                                                                  ,(5)economiclossgi.e.
   damagesq;and (6)acausalcolmection between thematerialmisrepresentation oromission and
   the loss,commonly called tlosscausation.'''Findïvhat,658 F.3d at 1295 (quoting Mizzaro v.
   HomeDepot,Inc.,544F.3d 1230,1236(11thCir.2008))(alterationsinoriginal).
          Section 20 of the Securities Exchange A ct is not a freestanding claim ,but is a w ay of

   im posing liability llnot only on the person w ho acm ally com m its a securities 1aw violation,but

   also on an entity or individual that controls the violator.'' Thompson v.Relationserve M edia,

   Inc.,610F.3d 628,635 (11th Cir.2010). To stateaclaim againstDefendantsErbey and Faris
   tmderSection20,PlaintiffsmustallegethatDefendantsErbey and Farishadboth (1)thepower
   to controlthe generalaffairsofthe entity liable forthe primary Section 10(b)orRule 10b-5
   violationswhen thatviolation occurred and (2)the powerto controlorinfluencethe specific
   policy thatresulted intheprimary violationunderSection 10(b)orRule 10b-5.Broadway Gate
   MasterFunJ Ltd.v.OcwenFin.Corp.,2016W L 9413421(S.D.Fla.June29,2016).
          Section 18 of the Securities Exchange A ct im poses liability for m isleading statem ents

   madeûçin anyapplication,report,ordoclzmentfiledpursuantto (theSecudtiesExchangeAct)or


                                                   6
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 7 of 18




   anyruleorregulationthereunden''15U.S.C.j78r(a). kûundersection 18,aplaintiffmustonly
   plead arld prove that the defendant m ade or caused to be m ade a material m isstatement or

   omission in a docum entfiled with the Securities Exchange Comm ission and thatthe plaintiff

   relied on the m isstatement or om ission.''M agna Inv. Corp. v.John Does One through Fwt?

   Hundred,931F.2d38,39(11thCir.1991)(percuriam).
          To state a claim forcommon 1aw fraud in Florida,a plaintiffmustallege that(1)the
   defendantmadea falsestatementoromission ofmaterialfact(2)whileknowing thestatement
   wasfalse,(3)thestatementwasmadeforthepurposeofinducing theplaintiffto rely on it,(4)
   plaintiff's reliance was reasonable,and (5)the plaintiff suffered damages. Arnold,839 F.
   Supp.zdat1289(citingMergensv.Dreyfoos,166F.3d 1114 (11th Cir.1999)). To stateaclaim
   for negligent misrepresentation, plaintiff must state that û11) the defendant made
   misrepresentation ofmaterialfact;2)the defendanteitherknew ofthe misrepresentation,made
   the m isrepresentation w ithout know ledge of its truth or falsity, or should have know n the

   representation w as false;      the defendant intended to induce another to act on the

   misrepresentation'
                    ,and4)an injuryresultedtotheplaintiffwhoactedinjustifiablerelianceupon
   the misrepresentation.'' 1d.(citing GilchristTimberCo.v.fFF Rayonier,Inc.,127 F.3d 1390,
   1393(11thCir.1997)).
          111.   DISCU SSIO N

          Plaintiffs set forth three sets of statem ents by D efendants that they allege are m aterial

   m isstatem ents or om issions intended to induce Plaintiffs to buy Ocw en stock. The tirst setof

   statementsconcernsErbey'sconflictsofinterest(theûûErbey Statements''),the second concerns
   the controls and procedures that O cw en had in place to ensure that the com pany adequately

   disclosed infonnation aboutthe company'shealth to itsinvestors(the ûtDisclosure Controls&
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 8 of 18




   ProcedlzresStatements''ortheûIDC&P Statements'),andthethird concernsOcwen'sregulatory
   compliance (the çtlkegulatoly Compliance Statemenf). In response to these allegations,
   Defendantsargue thatPlaintiffs'entire Complaintshould be dism issed because Plaintiffsdo not

   properly plead loss causation as to any of the m isstatem ents. D efendants also argue that the

   claim s based on the Regulatory Compliance Statem entshould be dismissed because,first,the

   statem ent is m ere puffery and thus notactionable,and second,Plaintiffs failto adequately plead

   scienter. Because loss causation is sufficient to resolve the M otion to Dism iss as to the

   Regulatory Com pliance Statem ent, I need not take up D efendants' other argum ents regarding

   thatalleged m isstatem ent.

                 A . State Law C ausesofA ction

          Defendants argue that Plaintiffs' entire Complaint, including the state law causes of

   action forfraud and negligentm isrepresentation,should be dism issed because Plaintiffs failto

   plead losscausation. (DE 35 at 1). Losscausation,however,isnotan elementoffraud or
   negligentm isrepresentation under Florida law . See Lopez v.Rica Foods,Inc.,277 Fed.A ppx.

   931,932-33(11thCir.2008)(holdingthatthelowercourten'edin forcingplaintiffstoplead loss
   causation forclaimsoffraudufentornegligentmisrepresentation);Johnson v.Davis,480 So.2d
   625,627 (F1a. 1985) (listing elements of fraud under Florida law). C:TO adequately plead
   causation in a fraud claim underFlorida law,a plaintiffmustonly allegednmageorinjury as
   a result of the m isrepresentation.'' f opez,277 Fed.A ppx.at 932-33. Da ages need not be

   pleaded w ith particularity,so though the Com plaint is notterribly specific regarding Plaintiffs'

   dam ages, it does sufficiently allege that Plaintiffs w ere dnm aged by D efendants'

   misrepresentations. (DE 1! 252,261). Accordingly,Defendants'M otionto Dismissisdenied
   as to the state 1aw claim s,CountsIV -V ,in the Com plaint.


                                                   8
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 9 of 18




                  B . L oss Causation

          To show loss causation,ûta plaintiffm ustofferproofofa causalconnection between the

   m isrepresentation and the investm ent's subsequentdecline in value.'' M eyer v.G reene,710 F.3d

   1189,1195(11th Cir.2013)(quotationsomitted).Sl-
                                                 l-heplaintiffmustshow thatthedefendant's
   fraud- as opposed to som e other factor- proximately caused his claim ed losses.'' FindP at,

   658 F.3d at1309.

          Plaintiffs here rely on a fraud-on-the-m arket theory of loss causation. A fraud-on-the-

   m arkettheory ofcausation is based on the idea that,in an effcientm arket,inform ation thatis

   already known bythem arketwillnotcausea changein stock pricebecause thatinfonnation has

   already been incop orated by the market into the stock price. Id. at 1310. W hen new

   intbnnation isreleased,however,stock pricesm ay be affected. A plaintiffcan thusattem ptto

   show thata m aterialm isrepresentation or om ission caused their loss by show ing that,w hen that

   misrepresentation or om ission was clarified orrevealed to the public,the stock price decreased

   arld thatdecrease was m ore likely than notattributable to the clarification orrevelation ofthe

   misrepresentation. f#.at1310-1311. Specitkally,aplaintiffcan provelosscausation by:1û(1)
   identifying a corrective disclosure (a release of information that reveals to the marketthe
   pertinenttruth thatwaspreviously concealedorobscuredby thecompany'sfraudl;(2)showing
   thatthe stock price dropped soon after the corrective disclosure'
                                                                   ,and (3) eliminating other
   possible explanations forthe price drop,so thatthe factfindercan inferthatisitmore probable

   than notthatitw as the corrective disclosure- as opposed to other possible depressive factors-

   thatcaused atleasta substantialam ountofprice drop.ns1 1d.at1311-12 (footnoteandquotations

   omitted).

   1ln the alternative, Plaintiffs also attempt to prove loss causation through the materialization-of-risk
   theory. (DE 38 at 14-15). Underthe materialization-of-risk theory,a plaintiffneed notshow thata
                                                     9
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 10 of 18



           An alleged corrective disclosure mustm eet certain definitionalrequirem ents. First,a

   corrective disclosure mustrelate to the same subjectmatteras the priormisstatement- slonly
   then can the disclosure be said to have a Gcorrective effectr'rather than m erely a inegative

   effect.'''Id at1311n.128(quotingIn reInitialPublicOffèringSec.Litig.,399F.Supp.zd 261,
   266 (S.D.N.Y.2005))(emphasis in original). The corrective disclosure need notûtprecisely
   minor''the earlierm isstatement,butitm ustatleastSûrelateback to them isrepresentation and not

   tosomeothernegativeinfonnationaboutthecompany.''Meyer,710F.3d at1l97(quotingInre
    Williams Sec.Litig.- WCG Subclass, 558 F.3d 1130, 1140 (10th Cir.2009)). Second,
   corrective disclosure m ust- by defnition- revealnew inform ation,and cannotmerely confrm

   information thatisalready disclosed. Findïvhat,658F.3d at1311n.28.

           Plaintiffs need notplead a single,complete corrective disclosure,butcan instead show

   that earlier misstatements were corrected through a series of partial corrective discloslzres.

   M eyer,710 F.3d at1197. Additionally,the Eleventh Circuithasheld thatûithe com mencement

    ofan SEC investigation,withoutm ore,is insuffcientto constitute a corrective discloslzre.'' Id.

    at1201. Though the nnnouncem entofa regulatory investigation revealsthe possibility offraud


    corrective disclosure revealed thetruth ofan earlierm isstatement'
                                                                     ,instead,a plaintiffneed only show that
    the defendant concealed information thatwould pose a risk to the stock'svalue and thatthe concealed
    risk m aterialized, thereby causing the price inflation induced by the concealmentof that risk to fall.
    Hubbard v.BanW tlantic Bancory,Inc,688 F.3d 713,726 (11th Cir.2012). The Eleventh Circuit,
    however,hastwice declined to decide whetherthe m aterialization-of-risk theory is an acceptable m eans
    ofproving losscausation in this Circuit. See /J.;Sapssov v.H ealth M gmt.Assocs.,Inc,608 Fed.Appx.
    855,86ln.7(1lthCir.20l5)(percuriam).InHubbard,theEleventh Circuitassumed withoutdeciding
    whetherthe theory can be used in this Circuit- thatthe materialization-of-risk theory wasvalid in order
    to explain why,even underthattheory,the plaintifffailed to prove losscausation. Hubbard,688 F.3d at
    726 n.25. In Sapssov,after finding thatthe plaintifffailed to allege loss causation under a ttcorrective
    disclosure''theory,the Eleventh Circuitstilldeclined to even analyze the plaintiff's allegationsunderthe
    materialization-of-risk theory. Sapssov,608 Fed.Appx.at 861 n.7. The Eleventh Circuitwrote,by w ay
    ofexplanation,thatttlosscausation issufficientto resolve thiscase.'' 1d.
    Becausethe materialization-of-risk theory isnotrecognized by any controlling precedentin thisCircuit,l
    decline to recognize it here. There is, however, current and clear precedent on the definitional
    requirements ofa corrective disclosure forpurposesofthe fraud-on-the-m arkettheory ofloss causation.
    Thatprecedentissufficientto resolvethiscase.
                                                      10
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 11 of 18



   and its accompanying sanctions,and may therefore be im mediately followed by a decrease in

   stock price,investigationsdo not,ûtin and ofthemselves,revealto the marketthata company's

   previous statem ents w ere false orfraudulent.'' 1d

          Defendants arguethatthe alleged corrective disclosures do notshare the snme subject
   matterasthepriorm isstatementsand do notrevealnew infonnation to them arket. Iwilldiscuss

   each setofalleged m isstatem entsand corrective disclosures in turn.

           1. The Erbey Statem ents

           The firstsetofalleged misstatem entsidentified by PlaintiffsconcenzErbey'sposition at

   and tinancial stake in Ocwen and the Related Companies. Plaintiffs allege that Ocwen

   represented to investors thatthey had ûûpolicies,procedures,and practices''in place tûto avoid

   potentialconflictsinvolvingsignificanttransactions''withtheRelatedCompanies.(DE 1! 156).
   M oreover,Ocwen reported that ççldjue to the nature of Mr.Erbey's obligations to each of
    (OcwenandtheRelated Companiesl,herecuseshimselff'
                                                    rom decisionspertainingtoanyrelated
   transaction.'' (f#.! 157).Erbeyhimselfrepeated suchsentimentsto investorsonaDecember3,
    2013ccmferencecall,saying,'ll'd liketostress,fizstofall,that(theRelated Companieslarenot
    affiliates,thatthey are independentcompanies. They have independentboards,and they have

    m anagem ent tenm s. . .   (W qe have (aJrobustrelated party transaction approvalprocess. Any
    relatedtransactionbetweenthegRelated Companiesand Ocwenq,1actually recusemyselffrom.''
    (1d ! 158). According toPlaintiffs,thesestatementsare untnzebecause Ocwen did nothavea
    m itten recusal policy and because Erbey did not recuse him self from transactions between

    OcwenandtheRelated Companies.(1d !! 160-161).
           Plaintiffs allege thatthese statem ents were partially corrected by a letter sentto Ocw en's

    generalcounselon February 26,2014 by theNYDFS (thelTebruary 26 Letter'l. (1d ! 153).


                                                    11
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 12 of 18



   The Febnzary 26 Letter nnnotmced the NYDFS'S concerns aboutpotentialconflicts of interest

   between Ocw en and the Related Com panies and requested docum entation from O cw en aboutthe

   relationship between Ocwen and the Related Companies. (DE 35-10). Specifically,the
   Febnzary 26 Letterrevealed thatthe N Y DFS had discovered thatErbey w asExecutive Chairm an

   of Ocwen and Chair of each of the R elated Com panies and that Erbey w as the largest

   shareholderofOcwen and each oftheRelated Companies. (1d.) TheFebnzary26Letterfurther
   revealed that O cw en's Chief Risk Officer him self had a conflict of interest w ith one of the

   Related Com panies,and, perhaps m ost concerningly, llseem ed not to appreciate the potential

   conflictsofinterestposed by (hisjdualrole,''tellingtheNYDFS monitorthattûocwen paid his
   entire salary,buthe did notknow and had apparently never asked which com pany paid his risk

   managementstaff.'' (fJ.) TheNYDFS requested Stdetailed information''aboutthe financial
   interestsofO cw en ofticers in the Related Com panies,the financialinterests in Ocw en ofofficers

   oftheRelated Companies,andûllalllpolicies,procedtzres,andpracticesemployed byOcwenand
   theaffiliatedcompaniestoavoidormitigatepotentialconflictsofinterest.''(1d.at2).
          D efendants argue thatthe February 26 Letter isnota corrective disclosure because itdoes

   notrevealnew infonnation. (DE 35 at12). According to Defendants,ûlplaintiffs'Complaintis
   bereft of any allegations that Ocwen failed to disclose previously that m em bers of its

   m anagem ent owned shares in the R elated Com panies and that M r.Erbey w as chair of a11 the

   RelatedCompanies.''(1d.4
          Ido notagree w ith D efendants'analysis. W hile Erbey's position atand financialinterest

   in Ocw en and the Related Com panies m ay have been public knowledge,the February 26 Letter

   revealed thatO cw en did nothave appropriate rules and procedures in place to preventpotential

   conflicts of interest,or,if O cw en did have those rules and procedtlres,Erbey did notabide by


                                                  12
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 13 of 18



   them. ltisone thing to know thatthe company in which you have invested employs officers

   withpotentialconflictsofinterest--ofwhich the com pany iswellaware and takesprecautionsto

   prevent- and another to find out that the precautions that you thought were in place were

   illtlsoçt'.2 The February 26 Letter is at least a partial corrective disclosure as to the Erbey

   Statem ents,and D efendants'M otion to D ism iss is denied as to those statem ents.

           2. The D C& P Statem ents
           The second set of alleged misstatem ents identitied by Plaintiffs concerns Ocwen's

    disclosurecontrolsandproceduresC$DC&P'').In numerousannualandquarterlyreports,Ocwen
   reported thatithad in place effectiveDC&P to ensure thatany information thatthe company was

    required to disclose pursuant to the Securities Exchange Act was actually discovered and

    disclosed by the company. (DE 1!! 173-177). According to Plaintiffs,though,thosereports
    weremateriallyfalseandmisleading.(1d.! 180).Toprovethatstatementsabouttheefficacyof

    2 In M eyer, which Defendants do notcite in eithertheir M otion to Dism iss ortheir reply in supportof
    such M otion, the Eleventh Circuit held that the announcem ent of an investigation by a regulatory
    authority,w ithoutm ore,is insufficientto constitute a corrective disclosure. 710 F.3d at 1201. The court
    reasoned that,though the announcement ofan investigation m ay cause the stock price to fall,tkthat is
    because the investigation can be seen to portend an added risk offuture corrective action. Thatdoesnot
    meanthatinvestigations,inandofthemselves,revealtothemarketthatacompany'sjreviousstatements
    werefalseorfraudulent.''16i(emphasisin original).Still,thecourtnotedthatitsholdlng wasçsnottosay
    thatan ()investigation could neverform the basisfora corrective disclosure. W e merely hold thatthe
    disclosure of an () investigation, standing alone and without any subsequent disclosure of actual
    wrongdoing,doesnotrevealtothemarketthe pertinenttruth ofanything.'' 1d.at1201n.13 (quotations
    omitted).
            Though Defendants failed to raise thisargum entin theirM otion,lnote that,here,M eyer is not
    controlling.First,theFebruary26Letterrevealed notjustthefactoftheNYDFS'Sconcerns,butalsothe
    subjectofthose concerns. The February 26 Letter detailed the specific conflicts of interestbetween
    Ocwen and theRelated Companiesthatconcerned the N YDFS,and provided sufficientdetailto reveal
    atleastpartially thefalsity ofOcwen and Erbey'srecusalstatem ents.
            Second,Plaintiffsallege much more than justthe'
                                                          N YDFS investigation. Plaintiffsallege that
    Ocwen entered into aconsentorderwith the NYDFS in 2014,in which Ocwen agreed thatitdid nothave
    a written recusal policy and that Erbey did not recuse him self from approving transactions between
    Ocwen and the Related Companies. (DE 1!! 159-161). Plaintiffsfurtherallege similarfindingsin a
    2016 SEC order instituting a settled adm inistrative proceeding against Ocwen and in a 2015 order
    instituting asettled administrativeproceeding againstone ofthe Related Companies. (1d.!! 162-165).
    These facts are therefore distinguishable from M eyer, in which all that Plaintiffs alleged was the
    regulatory investigation itself.
                                                       13
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 14 of 18




   the company's DC&P must have been false or m isleading, Plaintiffs point to a variety of

   infonnation thatOcwen allegedly shouldhave,butdid not,disclose:forexnmple,Ocwen did not

   haverulesnecessary to preventErbey'sconflictsofinterestfrom affecting transactions between

   Ocw en and the Related Parties,Ocw en did notproperly verify the accuracy of loan data boarded

   onto its m ortgage servicing teclm ology, and O cw en did not have a com pliance m anagem ent

   system.(DE 1!! 181,185-186).
          Plaintiffs point again to the Febnlary 26 Letter as a partial corrective disclosure for the

   DC&P Statements. (1d !r! 152-153). Plaintiffsargue thattheFebnzary 26 Letterdisclosed to
   them arketthattheNYDFS,aregulatory agency,had concerns aboutErbey'spotentialconflicts

   of interest,and as such,the Febrtzary 26 Letter tsrevealed that Ocwen did not have effective

   disclosure controls and procedures to assure that Ocwen would disclose its lack of a recusal

   policyandErbey'sfailuretorecusehimselffrom related-party transactions.''(1d ! 153).
          Plaintiffs identify a second partialcorrective disclosure for the DC&P Statements:an

   announcementmadeby Ocwen on Febnzary 6,2014 (thetûFebruary 6 Announcemenf'). (1d !!
    148-151) IntheFebnlary 6Announcement,Ocwen disclosed that,attherequestoftheNYDFS,
    Ocwen had putan indefnite hold on apreviously announced ptlrchase ofthe serdcing rightsto

    184,000 loansfrom W ellsFargo. (DE 35-18). The February 6 Announcementdidnotspecify
    why theNYDFS requested thatOcwen haltthe W ellsFargo transaction. (161) TheFebruary 6
    Announcementsimply statedthatûr cwenwillcontinueto work closely with theNY DFS (sicq
    toresolveitsconcenzsaboutOcwen'sservicingportfoliogrowth.''(1d.4
           Plaintiffs essentially make the snm e argum ent for both of these alleged corrective

    discloslzres: though the corrective disclosures did not directly discuss Ocw en's D C& P, the

    corrective disclosures reveal that other statem ents m ade by O cw en- aboutErbey's conflicts of


                                                  14
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 15 of 18



   interestand Ocwen's regulatory compliance- were false. IfOcwen's DC&P had operated as

   effectively asOcwen claim ed they did,Ocwen would nothavebeen able to makethe otherfalse

   statem ents. Therefore, in revealing the falsity of those other statem ents, the corrective

   disclosuresalso revealed the falsity ofO cw en's statem ents aboutthe efficacy oftheirD C& P.

          I think that Plaintiffs' logic is too circuitous. tsln order to qualify as corrective, the

   disclosuremustsharethesamesubjectmatterasthepriormisstatement.''Findlyhat,658F.3dat
   13l1n.28. Ultimately,thecorrective disclosuresalleged by Plaintiffsimplicate Ocwen'sDC&P

   (orthelack thereot),butthey donotdealdirectlywith the subjectoftheDC&P. Accordingly,
   Defendants'M otion to Dism issis granted asto the DC& P Statem ents.3

          3. The Regulatory C om pliance Statem ent

          The Regulatory Com pliance Statem entw as m ade during an October 31,2013 conference

   callheld by Ocw en,Faris,and Erbey to discuss Ocwen's financialresultsfor the third quarterof

   2013 with Ocwen investors. (DE 1! 167). Duringthecall,Falisdiscussed the transferofthe
   Rescap loans,which Ocwenhad recently purchased and which were subjectto theNM S,onto
   Ocw en's m ortgage servicing platfonn, the REAlvservicing electronic servicing platform

   (slRealservicing''). tftf !! 60, 64-65, 77-78). Realservicing was owned by Altisource
   Solutions,one ofthe Related Companies. (f#.! 48). During the conference call,Faristold
   investors thatthe costs ofintegrating the R escap loans onto the Realservicing platfonn had been

   higherthan expected because O cwen had been ûtcarefulto assure excellentcustom er serdce and

   strongcompliancethroughoutthetransferprocess.''(1d.!78).
          A ccording to Plaintiffs,Faris's statem entw as m aterially m isleading because Ocw en w as

   not maintaining strong compliance with its regulatory obligations. (f#. !! 168-172). ln
   3 Plaintiffs do not argue that loss causation as to the DC&P Statem ents can be proved by a
   materialization-of-risk theory,so even ifthattheory w ere a sufficientmeans ofproving losscausation,it
   wouldnotaffectmydeterminationhere.(DE 38at14-15).
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 16 of 18



   particular,the Realservicing platform wasrife w ith problemsthatcaused Ocwen notto service

   mortgage loans in accordance with regulatory requirements. tf#.!! 170-172). Among the
   problem slisted by Plaintiffs,Ocwen inputincomplete and inaecurate borrowerloan information

   into Realservicing;Realservicing generated inaccurate inform ation aboutborrowers'loanseven

   when accuzate irlformation had been putinto the Realservicing platform ;and Realservicing did

   nothave the capacity to process the large num ber ofloansthatOcwen had acquired and,asa

   result,wasnotfunctionalûlforlengthyperiodsoftime.''(f#.! 170)
          Plaintiffsallegethatthe Regulatory Compliance Statem entwaspartially corrected by the

   February 6 Announcementthatthe NYDFS had halted Ocwen's purchase ofthe W ells Fargo

   loans.(1d.! l50). Accordingto Plaintiffs,theFebruary 6 Announcementrevealed thatOcwen
   did nothave,asFaris stated,ûtstrong com pliance.'' Though the Febnzary 6 Amnouncem entdid

   notdirectly reference Ocwen'sregulatory compliance,Plaintiffsargue thatthe nnnotmcementof

   sanctionsby a regulatory agency leadsdirectly to theinference thatOcwen m ustnothave been

   com pliantw ith itsregulatory requirem ents.
          Aswith the DC&P Statements,though,Ithink the colm ection between the Regulatory

    Compliance Statem entand the alleged corrective discloslzre is too attenuated.The Febnzary 6

    Announcem entrevealsonly thatthe NYDFS was concerned with Ocwen's çlservicing portfolio

    growth,''butitdoesnotspecify the nature orsubjectofthe NYDFS'Sconcerns. Itdoesnot
    m ention Ocwen's regulatory compliance at all, let alone the specific instance of supposed

    com pliance alluded to by Farison the October31 conference call. Although Plaintiffs seem to

    construe Faris's statement as an assertion that Ocwen had strong compliance generally, it

    specitk ally concerned Ocwen'scompliance with itsregulatory obligationsduring thetransferof

    the Rescap loans onto the Realservicing platform . Given the com plete lack of detail or



                                                  16
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 17 of 18



   explanation in the Februal'y 6 Announcementforwhy the NYDFS halted Ocwen'spurchase of

   the W ells Fargo loans, it is difticult to see how the February 6 AasaouncenAent could have

   corrected Faris'sspecific statem entaboutOcwen'scomplianceduringtheRescap loantransfer.

          M oreover,the Eleventh C ircuitheld in M eyerthatthe com m encem entofan investigation

   by a regulatory body,çlw ithoutm ore,is insufficientto constitute a corrective disclosure.'' M eyer,

   710 F.3d at 1201. A s the Eleventh Circuitexplained,regulatory investigations m ay cause stock

   pricesto falltûbecause the investigation can be seen to portend an added risk of future corrective

   action. That does notm ean that the investigations,in alld of them selves,revealto the m arket

   thata com pany's previous statem ents w ere false orfraudulent.'' Id. That is,the nnnotm cem ent

   ofan investigation alone doesnotcorrectany previousm isstatem entto the investing public.

          Here,the Februal'y 6 A nnouncem ent does nothing m ore than revealthe existence of an

   investigation by the N Y D FS. The February 6 A nnouncem ent gives no detail or clue as to the

   subjectoftheNYDFS'Sconcernsortheregulatory obligationsthatOcwen failedto meet. The
   Eleventh Circuithasstated thatûlloss causation analysisin a fraud-on-the-m arketcase focuses on

   the follow ing question:even if the plaintiffs paid an intlated price forthe stock as a resultofthe

   fraud .. .did the relevanttruth eventually com e out and thereby cause the plaintiffs to suffer

   losses?'' FindW hat, 658 F.3d at 1312. The February 6 A nnouncem ent did not reveal any

   relevanttnzth thatcould have caused the Plaintiffs'losses.The M otion to D ism iss is accordingly

   granted with regard to the R egulatory Com pliance Statem ent.

          Itishereby O R DER ED AN D AD JU D G ED that:

          (1)DefendantsMotiontoDismiss(DE 35)isGRANTED IN PART AND DENIED IN
              PA RT ,consistentw ith thisO rder.




                                                   17
       /
Case 9:18-cv-80359-DMM Document 44 Entered on FLSD Docket 12/04/2018 Page 18 of 18



          (2)ThepriorOrderSettingTrialDate(DE 25)andPretrialSchedulingOrder(DE 26)are
             VACATED .An am ended schedulewillbe entered by a separateOrder.

          (3)Defendants'CorrectedM otion to StrikeNoticeofSupplementalAuthority(DE 42)is
             DEN IED A S M O O T .

          (4)Defendants' M otion to Strike Notice of Supplemental Authority (DE 41) is

             STR IC K EN .
          DONE AND ORDERED inChambersinWestPa1 each,Flo da his F               -   day of
                                                         Z
         m er,JO18
           em


                                                  D    LD M . ID D LEBR O OK S
                                                  UNITED STATES DISTRICT JUDGE
   Cc:    Counselofrecord




                                             18
